Title: To Thomas Jefferson from Thomas Newton, 6 January 1802
From: Newton, Thomas
To: Jefferson, Thomas


          
            Dr Sir
            Norfolk Jany 6. 1802
          
          Mr. Taylor has inform’d me, that he has forwarded the Cyder, which I hope may get up safe & good, in bottling it will be a good way to rince the bottle with good apple brandy, it not only preserves it, but prevents the bottles in some measure from bursting. a raison thrown into each bottle, assists it much, & makes it sparkle like Champagne; if you bottle small beer, by throwing a teaspoonful of good French brandy in a bottle, it adds much to its taste, & saves the bottles—direct that no more brandy, be left in the bottle than sticks to it by rincing, in which you have the Cyder put.—the whites in St Domingo, escaped a general Masacre, we are inform’d, by a mistake in the day, it was to take place, some going by the old & the others by the new calendar, which caused a discovery in time, Genl Moyse having lost an eye, in an action with the whites, it seems was the cause & he vowed a general extirpation of the whole, on account of it, these are the accts. we had yesterday, by an arrival from that Island.—May health & many happy years attend you are the wishes of yours respectfully
          
            Thos Newton
          
          
            I have been laid up with the gout near a fortnight & unable to attend my duty in the Senate—
          
        